IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRED TEICHMAN, M.D. AND CENTRAL             : No. 404 MAL 2020
PENN WOMEN'S HEALTH,                        :
                                            :
                   Petitioner               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
EVANGELICAL COMMUNITY HOSPITAL,             :
MICHAEL N. O'KEEFE, LAWRENCE                :
GINSBURG, M.D., CHRISTOPHER                 :
OLSON, D.O., CHRISTOPHER MOTTO,             :
M.D., AND MARIA E. FULLANA-JORNET,          :
M.D.,                                       :
                                            :
                   Respondents


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.